IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  74,967


EX PARTE ROBERT CARROLL CONEY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM ANGELINA COUNTY



 Per Curiam.


O P I N I O N

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of robbery by assault, and his punishment was assessed at life
imprisonment.  Applicant did not perfect an appeal. 
 The trial court has recommended granting relief.  We agree.  The judgment and sentence
in cause number 6607 from the 217th Judicial District Court of Angelina County is vacated. 
Applicant is remanded to the custody of the Sheriff of Angelina County to answer to the charge
in the indictment. 
	A copy of this opinion shall be sent to the Department of Criminal Justice, Correctional
Institutions Division.

DO NOT PUBLISH
DELIVERED: June 30, 2004